                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHUMIAH HUBBARD,
on behalf of Z.A.G.,

             Plaintiff,

v.                                                        Case No. 17-13204
                                                          Hon. Denise Page Hood
COMMISSIONER OF
SOCIAL SECURITY,

             Defendant.
                                                   /

        ORDER ACCEPTING REPORT AND RECOMMENDATION
                   AND DISMISSING ACTION

      This matter is before the Court on Magistrate Judge Elizabeth A. Stafford’s

Report and Recommendation. [Doc. No. 16] Timely objections and a response to

the objections were filed in this matter. [Doc. Nos. 17 and 18]

      Judicial review of the Commissioner’s decision is limited in scope to

determining whether the Commissioner employed the proper legal criteria in

reaching his conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The

credibility findings of an administrative law judge (“ALJ”) must not be discarded

lightly and should be accorded great deference. Hardaway v. Secretary of Health

and Human Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review


                                         1
of an ALJ’s decision is not a de novo review. The district court may not resolve

conflicts in the evidence nor decide questions of credibility. Garner, 745 F.2d at

397. The decision of the Commissioner must be upheld if it is supported by

substantial evidence, even if the record might support a contrary decision or if the

district court arrives at a different conclusion. Smith v. Secretary of HHS, 893 F.2d

106, 108 (6th Cir. 1984); Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. Plaintiff

objects to the Magistrate Judge’s conclusion that the ALJ did not commit

reversible error when finding that there were not marked limitations in four

functional domains. Plaintiff’s arguments: (1) largely consist of a recitation of the

arguments set forth in her brief in support of her motion for summary judgment,

and (2) ask the Court to examine the evidence and conclude that such evidence

dictates a finding of marked limitations in four functional domains. See Dkt. No.

17, PgID 332 (“As stated in Plaintiff’s brief, the overwhelming weight of the

evidence supports a marked limitation in Plaintiff’s ability to Acquire and Use

Information, Attend To and Complete Tasks, Relate to Others and Care for

Oneself.”). The Court is not persuaded by Plaintiff’s arguments.




                                          2
      First, a party cannot succeed by relying on and regurgitating the arguments

set forth in her summary judgment brief, as that approach is not appropriate or

sufficient. See, e.g., O’Connell v. Comm’r of Soc. Sec., 2016 WL 537771, at *1

(E.D. Mich. Feb. 11, 2016) (citing Betancourt v. Ace Ins. Co. of Puerto Rico, 313

F.Supp.2d 32, 34 (D.P.R. 2004)).         Second, as the Magistrate Judge stated,

“Essentially, [Plaintiff] is requesting that the court reweigh the evidence to

determine whether Z.A.G. should have been found disabled,” which is not

permissible. See Dkt. No. 16, PgID 320 (citing Cutlip v. Sec’y of Health & Human

Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted) (if supported by

substantial evidence, the Commissioner’s decision must be “affirmed even if the

reviewing court would decide the matter differently, and even if substantial

evidence also supports the opposite conclusion”).

      Third, the Court finds that Plaintiff’s objections identify isolated, specific

instances in the record that support her position, but Plaintiff fails to acknowledge

that many of those instances involved situations when Z.A.G. had not taken

medication prescribed for her to help her manage those situations.            Fourth,

Plaintiff’s argument that Z.A.G. has difficulty caring for herself and forgets to take

medications is not surprising. Z.A.G. was only seven years old when the claim

was filed and approximately 11 years old when the case was filed. At either age, a


                                          3
child is unlikely to be able to care for herself or, especially, remember to take

medications.

      Finally, even if there is not substantial evidence to support the ALJ’s

conclusion that Plaintiff suffered a marked limitation with respect to the Attend To

and Complete Tasks domain,1 the Court finds that there is substantial evidence in

the record to support a finding that there were not marked limitations in three of

the four functional domains identified by Plaintiff (Acquire and Use Information,

Relate to Others, and Care for Oneself). As Plaintiff does not argue that Z.A.G.’s

impairments constitute extreme limitations with respect to the Attend To and

Complete Tasks domain (or any other area), and as Plaintiff can show that Z.A.G.

had marked limitations in only one functional domain, Plaintiff cannot succeed in

establishing Z.A.G.’s disability. See 20 C.F.R. § 416.926a(a); Lintern v. Colvin,

2015 WL 6541692, at **6-7, n.3 (E.D. Mich. Oct. 29, 2015).

      For the reasons set forth above, the Court finds that the ALJ’s decision,

including but not limited to the determinations Plaintiff challenges in her

objections, was supported by substantial evidence and was not based on any legally




1
 The Magistrate Judge reached that conclusion, see Dkt. No. 16, PgID 326-27, and
the Court agrees.

                                         4
erroneous determination. Further, the Court accepts the Magistrate Judge’s Report

and Recommendation as this Court’s findings of fact and conclusions of law.

      Accordingly,

      IT IS ORDERED that the Report and Recommendation of Magistrate Judge

Elizabeth A. Stafford [Doc. No. 16, filed October 19, 2018] is ACCEPTED and

ADOPTED as this Court’s findings of fact and conclusions of law.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [Doc. No. 17,

filed October 31, 2018] are OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [Doc. No. 10, filed January 5, 2018] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [Doc. No. 15, filed March 20, 2018] is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice.
                                            s/Denise Page Hood
                                            Chief Judge, U.S. District Court
DATED: March 19, 2019




                                        5
